Citation Nr: 1100737	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1961 to May 1964.  The 
Veteran died in September 2005 and the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that in November 2005 the appellant applied for 
burial benefits.  Although the RO acknowledged this issue in 
their December 2005 letter, the claim was never adjudicated.  
Therefore, the claim for burial benefits is REFERRED to the RO 
for proper adjudication.

The case was brought before the Board in April 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of her claim, to include obtaining VA treatment 
records.  The Veteran's VA treatment records from September 19, 
2005 to September 30, 2005 have since been associated with the 
claims file.  Therefore, the Board finds that its remand 
directives have been substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).


FINDINGS OF FACT

1.	The Veteran died in September 2005; the immediate cause of 
death listed on his death certificate is cardiopulmonary 
arrest/respiratory failure which was due to, or as a 
consequence of, metastatic lung cancer.

2.	At the time of the Veteran's death, service connection was in 
effect for postgastrectomy syndrome, residuals, post 
gastrectomy and vagotomy; entitlement to individual 
unemployability had also been established.

3.	The competent evidence fails to demonstrate that either the 
cause of the Veteran's death or contributing factors listed on 
his death certificate were incurred in or related to his 
military service, or that a service- connected condition 
contributed substantially to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act (VCAA)

Under the VCAA when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 
C.F.R. § 3.159.  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification prior to 
the initial rating decision in February 2006.  The RO's December 
2005 letter advised the appellant what information and evidence 
was needed to substantiate her claim and what information and 
evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  She was specifically told that it was 
her responsibility to support the claim with appropriate 
evidence.  Finally the letter advised her what information and 
evidence would be obtained by VA, such as records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the appellant was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

In July 2007, the Court of Appeals for Veterans Claims (the 
Court) issued a decision in the appeal of Hupp v. Nicholson, No. 
03-1668 (Vet. App. July 18, 2007), which addresses VA's section 
5103(a) notice obligations in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits.  The Court 
concludes generally that section 5103(a) notice for a DIC case 
must include: (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The RO's 
December 2005 notice provided the appellant with information on 
what evidence and information was required to substantiate a DIC 
claim for service-connected disabilities and the evidence 
required to establish service connection for a Veteran's death.  
The Board notes that the December 2005 notice did not list the 
condition for which the Veteran was service connected.  However, 
it is clear from the evidence of record that the appellant had 
knowledge, and was informed, of the Veteran's service-connected 
disability.  See e.g., January 2006 application for burial 
benefits and February 2006 rating decision.  Therefore, the Board 
finds that the notice requirements under Hupp have been 
satisfied.

The Board notes that the appellant was not provided notice 
regarding the evidence and information necessary to establish a 
disability rating and effective date in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board 
has concluded that the preponderance of the evidence is against 
the instant claim.  Therefore, any questions as to the 
appropriate disability rating or effective date to be assigned 
have been rendered moot, and the absence of notice regarding 
these elements should not prevent a Board decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the Veteran's service medical records are 
associated with claims file.  Post-service treatment records have 
also been obtained.  The appellant has not identified any 
additional outstanding medical records to be obtained.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a).  This question will be resolved by the use of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).
It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The cause of the Veteran's death on the death certificate was 
cardiopulmonary arrest/respiratory failure which was due to, or 
as a consequence of, metastatic lung cancer.  At the time of the 
Veteran's death, he was service-connected for postgastrectomy 
syndrome, residuals, post gastrectomy and vagotomy; the Veteran 
was not service-connected for a cardiac disorder or lung cancer.

In a November 2005 application for DIC compensation, the 
appellant asserted that the Veteran's cause of death was related 
to his service-connected disability.  Initially, the Board 
observes that the appellant does not contend, nor does the 
evidence suggest, that the causes of death listed on the death 
certificate are directly attributable to the Veteran's active 
service.  As such, the Board will not address this aspect of the 
claim.

In her November 2005 claim for DIC compensation, the appellant 
checked the box which stated that she was claiming the Veteran's 
death was caused by service.  However, following that claim, the 
appellant did not submit any additional statements explaining why 
she believed the Veteran's service-connected disability, 
postgastrectomy syndrome, residuals, post gastrectomy and 
vagotomy, caused or contributed to the Veteran's death.  The 
appellant has also not submitted any evidence which in any way 
links the Veteran's service-connected disability to his death.  
Furthermore, in a September 2005 VA treatment record, the cause 
of death was identified as cardiopulmonary arrest and 
respiratory/cardiac failure.  

In reviewing the evidence of record, the death certificate shows 
that the Veteran died from cardiopulmonary arrest/respiratory 
failure due to, or a a consequence of, metastatic cancer of the 
lung.  These fatal conditions were not service-connected, nor 
does any competent medical evidence of record demonstrate that 
they were caused by any incident of service.  Furthermore, there 
is no evidence to show that the Veteran's service-connected 
disability either caused or contributed to his death.  

The Board sympathizes with the appellant and acknowledges her 
contentions that her late husband's death is related to his 
service-connected disability.  However, there is no medical basis 
for such a finding, and as a layperson, the appellant is not 
competent to give a medical opinion on the diagnosis or etiology 
of a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  

The evidence of record does not show that the Veteran's service-
connected disability either caused or contributed to the 
Veteran's death.  As a preponderance of the evidence is against 
the claim for service connection for the cause of the Veteran's 
death, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


